Case 3:19-cv-05857-SI Document 18-1 Filed 11/18/19 Page 1 of 3




          EXHIBIT A
              Case 3:19-cv-05857-SI Document 18-1 Filed 11/18/19 Page 2 of 3




               CERTIFICATION OF PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

              I, Rohail Khan , duly certify and say, as to the claims asserted under the federal securities
laws, that:

          1. I have reviewed a complaint filed in the action(s) and adopt its allegations. I have
authorized the filing of a motion for appointment as lead plaintiff.

           2. I did not purchase the security that is the subject of this action at the direction of plaintiff's
counsel or in order to participate in this private action.

          3. I am willing to serve as a representative party on behalf of the class, including providing
testimony at deposition and trial, if necessary.

           4. My transaction(s) in Slack Technologies, Inc. which are the subject of this litigation during
the class period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case.

           6. I will not accept any payment for serving as a representative party on behalf of the class
beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the court,
including any award for reasonable costs and expenses (including lost wages) directly relating to the
representation of the class.

           I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this November 14,2019 .


 Name: Rohail Khan
Signed:
         Case 3:19-cv-05857-SI Document 18-1 Filed 11/18/19 Page 3 of 3




Case Name                  Slack Technologies, Inc.
Ticker                     WORK
IPO Date                   06‐20‐2019




Client Name
Rohail Khan

     Date of Transaction        Transaction Type      Quantity   Price per Security
        06‐20‐2019                     P               10000          $ 40.13
